Worley, J.,
dissenting.
Nothing contributes more to the certainty and stability of the law than adherence to sound judicial precedents. Unfortunately, however, unless that principle is most carefully applied it can often lead to a judicial point of no return and to unintended and frequently illogical results.1 I fear that is the situation here.
I respect the views of the majority, but in my opinion none of the authorities relied on, considered separately or as a whole, involving as they do different importations, different facts, and completely different provisions of the tariff statute, are sufficiently in point to properly serve as precedents to the particular facts here.
Nor do I think the dictionary definition relied on necessarily supports the conclusion reached. That the word “edible” is obviously a relative term is best illustrated by the lack of preciseness in the definition itself.
It is conceded that the wheat gluten “* * * cannot, as a practical matter, be eaten by itself * * Indeed, the uncontradicted testimony establishes that it is not only never eaten as a food, but is insoluble in the juices of the mouth, is unpalatable and, if chewed, becomes a spongy mass which is virtually impossible to swallow— and even should it be swallowed, is indigestable. That it eventually becomes edible I readily concede, but the law requires that merchandise be classified on the basis of its condition at the time of importation. Under such circumstances, and when the characteristics of the instant merchandise are borne in mind, I hardly see how this substance can properly be regarded as edible in a tariff sense or otherwise.
I think the Customs Court was correct and would affirm.

 Through the Customs Maze” — Levett.